In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00006-CR

______________________________



CHARLES WHITLEY MICK, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 8th Judicial District Court

Hopkins County, Texas

Trial Court No. 0618764







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Charles Whitley Mick appeals from his conviction by a jury for indecency with a child with
J.H.  The jury assessed his punishment at twenty years' imprisonment and a $10,000.00 fine. (1)
	On appeal, Mick contends that the trial court erred by admitting a video recording of an
interview by a state worker with another alleged victim, M.M. (2)  He argues that this error is reversible
because it leaves grave doubt that his conviction was free from the substantial influence of the error. 
	We addressed this issue in detail in our opinion of this date on his appeal in cause number
06-07-00004-CR.  For the reasons stated therein, we likewise conclude that error has not been
shown.
	We affirm the judgment. 


						Bailey C. Moseley
						Justice

Date Submitted:	May 30, 2008
Date Decided:		June 2, 2008

Do Not Publish
1. Mick appeals from this and five other convictions.  In cause number 06-07-00004-CR, he
was convicted of aggravated sexual assault on M.M. and sentenced to forty years' imprisonment
(concurrent).  In cause number 06-07-00005-CR, he was convicted of aggravated sexual assault on
M.M. and sentenced to forty years' imprisonment (concurrent).  In cause number 06-07-00006-CR,
he was convicted of indecency with a child with J.H. and sentenced to twenty years' imprisonment
(concurrent).  In cause number 06-07-00007-CR, he was convicted of indecency with a child with
J.H. and sentenced to twenty years' imprisonment (concurrent).  In cause number 06-07-00008-CR,
he was convicted of one count of indecency with a child with J.H. and sentenced to twenty years'
imprisonment (concurrent), and one count of aggravated sexual assault on a child with J.H. and
sentenced to forty years' imprisonment (consecutive to 0618762 (06-07-00004-CR)).  In cause
number 06-07-00009-CR, Mick was convicted of one count of aggravated sexual assault on J.H. and
sentenced to forty years' imprisonment (concurrent), and one count of indecency with a child with
J.H. and sentenced to twenty years' imprisonment (concurrent).  In each conviction, the jury also
assessed a $10,000.00 fine against Mick. 
2. Mick does not present a Confrontation Clause issue--M.M. testified at the trial.  


0;                                                           Josh R. Morriss, III
                                                                                    Chief Justice 

Date Submitted:          February 9, 2006
Date Decided:             February 10, 2006